DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10-26-21 have been fully considered but they are not persuasive. 
First, the examiner thanks Mr. Peterson for the chance to discuss the case, references and art to be cited, with regards the LC circuit construct.
Although no agreement was made, the examiner has reviewed the applicants arguments with respect to the primary reference capacitor portion “across” the inductive portion being equated as in parallel; this is not what is described and shown in the rejection and  attendant figures shown:
The examiner described it as:
The reference to Caviglia et al  et al shows the general concept for a DCO with inductor(s) coupled in series with first caps in series. 
A second capacitor(labeled  2nd capacitance) is shown coupled in parallel with series coupled LC circuit. The LC tank formed by way of (1st capacitance) capacitors with inductor allow for a DCO oscillation frequency with the digital type caps(see figs 2,3,4).

The term as used in the reference does not mean in parallel… the figure shows that a portion of the inductor is not coupled in the arrangement and so is not coupled across the end terminals  of inductor to complete a parallel arrangement by definition.
Secondly, with regards the back to back inverter gain cell, the examiner cites the secondary ref (Gabara) to show the cross-coupled equivalents and a gain cell can take various forms and still 

The examiner would like a follow up interview with applicant(s) to advance prosecution as there are various options that exist.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,3,6, 9 and 10  is is/are rejected under 35 U.S.C. 103 as being unpatentable over Caviglia et al et al (US 9071193) in view of Gabara  (US 2007/0018739) and Kitamura et al(US 6,909,596)  all of record.
The reference to Caviglia et al  et al shows the general concept for a DCO with inductor(s) coupled in series with first caps in series. A second capacitor(labeled  2nd capacitance) is shown coupled in parallel with series coupled LC circuit. The LC tank formed by way of (1st capacitance) capacitors with inductor allow for a DCO oscillation frequency with the digital type caps(see figs 2,3,4).

    PNG
    media_image1.png
    907
    812
    media_image1.png
    Greyscale


Re claim 6: the series LC comprise an effective inductance.


    PNG
    media_image2.png
    927
    797
    media_image2.png
    Greyscale


The reference above to Caviglia et al does not show an equivalent gain cell including the use of inverters coupled in back to back configuration and in parallel to the LC tank for gain. The 
    PNG
    media_image3.png
    772
    965
    media_image3.png
    Greyscale

The Gabara  reference shows below the various transistor gain cells and equivalent inverter gain cells as desired across the LC tank. A simple matter of design consideration for MOS, BJT or inverters use. 
As shown in figures 2,3,4 of Caviglia et al, the capacitors are digitally controlled by bits. 
The use of a DAC is not required for analog control of the first capacitance in  Caviglia et al reference, however, it is a conventional in the prior art and allows for a functional equivalent reference below to Kitamura et al is relied on to show an example of such.

    PNG
    media_image4.png
    930
    709
    media_image4.png
    Greyscale




In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Caviglia et al DCO oscillator may be enhanced by way of equivalents, such as the inverter gain cell and DAC use, where the DAC may be used to allow for fine tuning control as shown by Kitamura et al and the inverters shown in Gabara,  as equivalents to the transistor gain cell configurations, as a simple matter of design consideration and equivalent functionality.

Allowable Subject Matter
Claims 11-15, 16 - 20 are allowed.
Claims 4,5,7 and 8     are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Trebec and Cao show  LC tank circuits too for various configs..



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef  can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849